Citation Nr: 1228595	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A January 2012 RO determination granted the Veteran non-service connected pension benefits effective from March 2010; there is no longer any controversy in the matter for appellate consideration.  


CONCLUSION OF LAW

The matter of entitlement to nonservice-connected pension has been rendered moot by the VA's award of such benefit.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7, 20.101 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

The Veteran timely perfected an appeal in the matter of entitlement to nonservice-connected pension.  Thereafter, a January 2012 determination granted the Veteran non-service connected pension benefits effective from March 2010.  [This information was not associated with the claims file, but was in "Virtual VA" (VA's electronic data storage system).]  Thus, the matter on appeal has been rendered moot, and there is no controversy in the matter for appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and the appeal is dismissed without prejudice.

Although the Veteran was furnished certain notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) by letter dated in January 2008, it is not clear that he was furnished notice of the manner of assigning an effective date of the pension award.  However, if the Veteran disagrees with the effective date assigned by the RO, he has the opportunity to initiate an appeal from this "downstream" issue by filing a notice of disagreement within one year of notification of the pension award.  


ORDER

The appeal is dismissed for lack of jurisdiction. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


